Corrected Notice Of Allowance
Detailed Office Action
Notice of Pre-AIA  or AIA  Status

Corrected Notice of Allowance
This office action is necessary to correct the typo error in dependent Claim 11 depends from 11. Applicant requested to amend claim 11; instead of depending from claim 11, to depend from dependent claim 10 via Examiner Amendment.

Interview Summary
Examiner called on 12-01-2021 Applicant's representative and mentioned to him there was a typo error in dependent claim 11; as Claim 11 depends from Claim 11 and requested to correct the error via Examiner amendments. Applicant's representative called back on 12-02-2021 and agreed as well as requested to amend claim 11 to depend from dependent claim 10. Applicant's representative during the interview on 12-02-2021 authorized Examiner to do Examiner amendments to correct dependency of dependent claim 11, instead of depending from claim 11; to depend from Claim 10.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Wang Li on 12-02-2021.

The application has been amended as follows: 

In the Claims
Claims are amended as following:

		On page 3, Claim 11, on Line 1, after word “Claim,” please delete number “11” and add number ”10”.

Status: 	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 09-29-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending.

Response to Amendment
The amendment filed on 09-29-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. 	Applicant has amended claims 1, 14 and 18. Applicant has added allowable limitations to independent claims 1, 14 and 18 to expedite allowance of the instant application. Applicant does intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Applicant has amended claims 1, 14 and 18. Applicant has added allowable limitations to independent claims 1, 14 and 18 to expedite allowance of the instant application. Applicant arguments filed on 09-29-2021 under remark regarding allowable limitations “providing a power signal and a clock signal for the display panel; retrieving the image signal without using a timer-control-register board and testing the display panel based on the image signal and the clock signal according to a preset test condition.” are persuasive; as after further extensive search and consideration, independent claims 1, 14 and 18 does overcome the non-final rejection mailed on 06-29-2021; which puts application number 16,475,783 in condition for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 14 and 18. Applicant has added allowable limitations to independent claims 1, 14 and 18 to expedite allowance of the instant application. Applicant’s arguments filed on 09-29-2021 are convincing. As argued by applicant in remarks of 09-29-2021 under claim rejection page 7, paragraph 3, Lines 1 and 2, and after further consideration and extensive search the prior art of Phillip Wayne Huelson et al. (US 20040227708 A1) in view of Bun-Suk Lee et al. (US 20120026315 Al) with all the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
providing a power signal and a clock signal for the display panel; retrieving the image signal without using a timer-control-register board and testing the display panel based on the image signal and the clock signal according to a preset test condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

12-02-2021